BLD-170                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-2990
                                       ___________

                                  CAROLE L. SCHEIB,
                                              Appellant

                                             v.

                COMMONWEALTH OF PA; ALLEGHENY COUNTY;
                  JUDITH FRIEDMAN, Common Pleas Court Judge
                    ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 2-14-cv-00008)
                       District Judge: Honorable Mark R. Hornak
                      ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 16, 2015
               Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                              (Opinion filed: April 27, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Carole L. Scheib, proceeding pro se, appeals from the District Court’s orders



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
dismissing her complaint. Appellees Allegheny County and Judge Judith Friedman have

moved for summary affirmance. Because we conclude that this appeal presents no

substantial question, we will grant the motions and summarily affirm the District

Court’s judgment. See 3d Cir. LAR 27.4; I.O.P. 10.6.

                                             I.

       In 1978, Scheib and her husband entered into a mortgage agreement with Mellon

Bank for a residence located in Allegheny County, Pennsylvania. Approximately twenty

years later, in 1998, Mellon Bank commenced foreclosure proceedings against the

homeowners in the Court of Common Pleas of Allegheny County, and ultimately

obtained a default judgment. Mellon Bank subsequently purchased the property at a

Sheriff’s sale and evicted them. It appears that since 1999, Scheib has filed a number of

unsuccessful lawsuits in state and federal court attempting to collaterally challenge the

foreclosure and eviction proceedings. (Mem. Op., 6/13/2007, W.D. Pa. No. 07-cv-00018,

ECF No. 24-3).

       In January 2014, Scheib commenced the present action pursuant to 42 U.S.C. §

1983 in the United States District Court for the Western District of Pennsylvania once

again challenging the validity of the foreclosure and eviction. In the complaint, Scheib

asserts various allegations of fraud and constitutional violations, and names as defendants

Judge Judith Friedman, the Court of Common Pleas judge who presided over certain of

Scheib’s collateral challenges to the underlying proceedings; Allegheny County; and the

Commonwealth of Pennsylvania. Each of the defendants moved to dismiss the complaint
                                             2
pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. By orders entered

April 4, 2014, and May 12, 2014, the District Court granted the motions and dismissed all

of Scheib’s claims on the grounds that, inter alia, the defendants were entitled to judicial

and Eleventh Amendment immunity. Scheib now appeals from the District Court’s

orders.

                                               II.

          We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

District Court’s orders. See Grier v. Klem, 591 F.3d 672, 676 (3d Cir. 2010). When

reviewing an order dismissing for failure to state a claim under Rule 12(b)(6), we “accept

as true all well-pled factual allegations in the complaint and all reasonable inferences that

can be drawn from them, and we affirm the order of dismissal only if the pleading does

not plausibly suggest an entitlement to relief.” Fellner v. Tri–Union Seafoods, L.L.C.,

539 F.3d 237, 242 (3d Cir. 2008). The plausibility standard “asks for more than a sheer

possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). A claim has facial plausibility when the plaintiff pleads factual content that

“allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007).

          Upon review, we agree with the District Court that Scheib has failed to state a

plausible claim against any of the defendants. First, we agree with the District Court that

Scheib’s claims against Judge Friedman are barred by the doctrine of absolute judicial

immunity. It is well established that judges are immune from suit under § 1983 for
                                                3
actions arising from their judicial acts. Gallas v. Supreme Court, 211 F.3d 760, 768 (3d

Cir. 2000). “A judge will not be deprived of immunity because the action he took was in

error, was done maliciously, or was in excess of his authority; rather, he will be subject to

liability only when he has acted in the clear absence of all jurisdiction.” Azubuko v.

Royal, 443 F.3d 302, 303 (3d Cir. 2006) (per curiam) (quoting Stump v. Sparkman, 435
U.S. 349, 356-57 (1978)). Given that Scheib complains of actions that Judge Friedman

took in the course of the foreclosure proceeding, Judge Friedman is protected by absolute

immunity. Notably, although Scheib asserts that Judge Friedman had “no jurisdiction” to

rule against her, Scheib did not set forth any facts whatsoever suggesting that Judge

Friedman acted in an absence of jurisdiction. See e.g., Figueroa v. Blackburn, 208 F.3d
435, 443-44 (3d Cir. 2000) (explaining that, generally, “where a court has some subject

matter jurisdiction, there is sufficient jurisdiction for immunity purposes”) (citation and

quotation omitted). Therefore, the District Court correctly concluded that the complaint

failed to state a claim against Judge Friedman.

       The District Court also correctly concluded that the complaint failed to state a

claim against the Commonwealth. “The Supreme Court has consistently held that the

Eleventh Amendment immunizes an unconsenting state from suits brought in federal

court by its own citizens as well as by citizens of another state.” Benn v. First Judicial

Dist. of Pa., 426 F.3d 233, 238 (3d Cir. 2005). While a state may waive its Eleventh

Amendment immunity, see Koslow v. Pennsylvania, 302 F.3d 161, 168 (3d Cir. 2002),

Pennsylvania has not done so, see 42 Pa. Cons. Stat. § 8521(b); Lavia v. Pa. Dep’t of
                                              4
Corr., 224 F.3d 190, 195 (3d Cir. 2000). Moreover, although Congress has the authority

to abrogate a state’s sovereign immunity, it did not do so through the enactment of §

1983, the federal law under which Scheib proceeds. See Quern v. Jordan, 440 U.S. 332,

345 (1979). Therefore, we agree with the District Court that Scheib cannot proceed

against the Commonwealth here.

       We likewise agree with the District Court that Scheib cannot proceed against

Allegheny County. It appears that Scheib named the County as a defendant because she

mistakenly believes that the Allegheny County Court of Common Pleas is a County

entity. As the District Court correctly noted, however, the court is a Commonwealth—

not County—entity. See 42 Pa. Cons. Stat. § 102. Therefore, Scheib’s claims against the

Court of Common Pleas are, for the reasons previously noted, barred by the Eleventh

Amendment. See Haybarger v. Lawrence Cnty. Adult Prob. & Parole, 551 F.3d 193, 198

(3d Cir. 2008) (holding that Pennsylvania’s judicial districts are entitled to Eleventh

Amendment immunity). Furthermore, to the extent that Scheib may have some other

basis for naming the County as a defendant, a municipality such as Allegheny County can

be liable under § 1983 only when its policy or custom causes a constitutional violation,

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978), and Scheib has failed to allege

that any County policy or custom violated any of her constitutional rights.

       Lastly, we conclude that the District Court acted within its discretion in denying

Scheib leave to amend her complaint. See Bjorgung v. Whitetail Resort, LP, 550 F.3d
263, 266 (3d Cir. 2008) (noting that we review the denial of leave to amend for abuse
                                              5
of discretion). Scheib moved the District Court for permission to add as defendants

the office of the federal Comptroller of the Currency as well as AP Realty, LLC,

which she claims is an entity of Mellon Bank’s predecessor. As the District Court

explained, however, Scheib failed to set forth any facts plausibly demonstrating that

these entities denied her of a constitutional or federal right. Therefore, we cannot

conclude that the District Court abused its discretion in denying her leave to amend her

complaint in order to add these defendants. Nor can we conclude that the District Court

should have given Scheib an opportunity to amend the complaint to better support her

other claims; as the District Court explained, such amendment would be futile. See

Phillips v. Cnty. of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008) (explaining that a

district court need not permit a curative amendment if such amendment would be

futile). 1

                                            III.

        For these reasons, we conclude that there is no substantial question presented by

this appeal. Accordingly, we grant the motions of Appellees Allegheny County and




1
 On appeal, Scheib objects to the District Court’s determination that the supplemental
exhibits she offered did not provide any additional support for her claims. Scheib does
not, however, explain how these documents supported the claims set forth in her
complaint. Therefore, we discern no error in the District Court’s determination.

                                             6
Judge Judith Friedman, and will summarily affirm the District Court’s orders dismissing

Scheib’s complaint.2 See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




2
  Scheib moves for a default judgment against Allegheny County on the ground that it did
not submit its brief within the requisite period. This motion is denied. The Court notes
that the County, after moving for summary affirmance, filed a motion for an extension of
time to file its brief, which this Court construed as a motion to stay the briefing schedule
pending disposition of the motions for summary affirmance, and granted.
                                             7